DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020078276, filed on 4/28/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenichiro (JP2021077552A; foreign document and machine translation provided).
	Regarding Claim 1, Kenichiro discloses a fuel cell system 10 
a stack 20 of a plurality of unit cells 21 generating electric power by an electrochemical reaction between a fuel gas and an oxidant gas;
a first end plate 23Aand a second end plate 23B that are stacked on end faces of the stack in a stack direction of the plurality of unit cells, respectively;
a circulation passage 33 through which a fuel off-gas discharged from the stack circulates to the stack; and
an ejector 34 including an inflow port (i.e., base end side of nozzle portion 61), a suction port 83, an ejection port (discharge port 84), and a diffuser (diameter portion 81c of main pipe portion 81), the fuel gas stored in a tank 31 flowing into the inflow port, the fuel off-gas being sucked in the suction port from the circulation passage, the ejection port ejecting the fuel gas and the fuel off-gas, the fuel gas and the fuel off-gas flowing toward the ejection port through the diffuser,
wherein the stack includes a manifold (i.e., introduction ports of end plate connected to various introduction flow paths 22a,c,e) through which the fuel gas and the fuel off-gas flow along the stack direction,
wherein the first end plate has a recess portion (partition chamber 130) that accommodates the ejector, and a continuous hole (fuel gas introduction port 105) that enables communication between the ejection port and the manifold,
wherein the ejector is in contact with an inner face (base portion 115) of the recess portion in a manner such that a direction in which the fuel gas and the fuel off-gas in the diffuser flows is along a plate surface of the first end plate and the suction port is exposed (i.e., via insertion hole 124).
	Regarding Claim 2, Kenichiro discloses the system further comprising an introduction line (discharge pipe portion 84) that is accommodated in the recess portion and introduces the fuel gas and 
	Regarding Claim 4, Kenichiro discloses the system further comprising a flow member having an opening (i.e., portion of fuel gas supply flow path 32 connected to base end side of nozzle portion 61) that is along a plate surface of the first end plate, the flow member intaking, from the opening, the fuel gas discharged from the tank, and causing the fuel gas to flow into the inflow port [pars. 0056-58; Fig. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro, as applied to claim 1 above.
	Regarding Claim 3, Kenichiro discloses wherein the first end plate includes an inflow passage (i.e., portion where the fuel gas supply flow path 32 is connected to base end side of nozzle portion 61) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724